Ct. Cl. Motions of the following for leave to file briefs as amici *962curiae in Nos. 73-1104 granted: Salt River Pima-Alarieopa Indian Community of the .Salt River Indian Reservation, Arizona; National Tribal Chairmen’s. Assn.; National Congress of American Indians; Colorado River Indian Tribes; Colville Confederated Tribes'of Colville Indian Reservation, Washington; Assiniboine and Sioux Tribes of Fort Peck Indian Reservation,.Montana, et al.; Fort Mojavé Indian Tribes of Arizona, California, and Nevada, et al.; and Quinault Tribe of Indians of Quinault Reservation, Washington. Certiorari denied. Mr. Justice Douglas and Mr. Justice Stewart would grant certiorari. Reported below: 202 Ct. Cl. 870, 486 F. 2d 561. "